PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/177,825
Filing Date: 1 Nov 2018
Appellant(s): KLOTZ et al.



__________________
Brian M. Duncan, Reg. No. 58,505
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 23, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 23, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Arguments
The rejections of claims 18 and 19 as being indefinite under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, should be maintained, because the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function of the “alarm generation unit” recited in claims 18 and 19, and the claims fail to clearly link the structure, material, or acts to the function.
Regarding the § 112(b) rejections of claims 18 and 19, Appellant argues that claims 18 and 19 should not be rejected under § 112(b) as being indefinite, because “a person of ordinary skill in the art would understand the scope and meaning of the term ‘alarm generation unit’”; and that “[a]n alarm generation unit refers to a structure that generates an alarm.” See Appellant’s Appeal Brief, pp. 10, filed November 23, 2021.  Examiner respectfully disagrees.  The USPTO must apply 35 U.S.C. § 112(f) in appropriate cases, and give claims their broadest reasonable interpretation (BRI), in light of and consistent with the written description of the invention in the application. MPEP § 2181(I).  In determining the BRI, examiners should establish the meaning of each claim term consistent with the specification as it would be interpreted by one of ordinary skill in the art, including identifying and construing functional claim limitations. Id.  If a claim limitation recites a term and associated functional language, the examiner should determine whether the claim limitation invokes 35 U.S.C. § 112(f). Id.  Application of 35 U.S.C. § 112(f) is driven by the claim language, not by applicant’s intent or mere statements to the contrary included in the specification or made during prosecution. Id. (citing In re Donaldson Co., 16 F.3d at 1194, 
The Federal Circuit has held that applicants (and reexamination patentees) before the USPTO have the opportunity and the obligation to define their inventions precisely during proceedings before the USPTO. Id. (citing In re Morris, 127 F.3d 1048, 1056–57, 44 USPQ2d 1023, 1029–30 (Fed. Cir. 1997) (35 U.S.C. 112, second paragraph places the burden of precise claim drafting on the applicant). Id.  The proper test for meeting the definiteness requirement is that the corresponding structure (or material or acts) of a means- (or step-) plus-function limitation must be disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function. MPEP § 2181(II)(A).  If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). Id.
In the present case, the “alarm generation unit” claim limitation use a non-structural, generic placeholder associated with functional language that invokes 35 U.S.C. § 112(f). See Final Office Action filed on June 23, 2021 (the “June 23, 2021 Final Office Action”), at pp. 4-6.  Since this claim limitation is interpreted under § 112(f), it was also interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  For example, Appellant discloses that "the control device has an alarm generation unit for sending alarm signals" and "this alarm generation unit may especially preferably be configured for sending acoustic alarm signals." Appellant's specification as filed on November 1, 2018, paragraph [0026].  However, this disclosure does not identify the corresponding structure, material, or acts for performing the claimed functions. See MPEP § 2181 (II)(B), (III).  Therefore, as cited in the June 23, 2021 Final Office Action on pages 7-8, it is unclear what the boundaries of the “alarm generation unit” are.  For example, one of ordinary skill in art has not been put on notice as to whether the alarm generation unit is a separate hardware component, or is just software that is located on the control device.  As such, the rejections of claims 18 and 19 as 

The rejections of claims 1 and 15 under 35 U.S.C. § 103 as being unpatentable over: Lebel et al. (Pub. No. US 2002/0016568), in view of: Cosentino et al. (Pub. No. US 2013/0267795) and Yeh et al. (Pub. No. US 2016/0117461), should be maintained.
Regarding the § 103 rejections of claims 1 and 15, Appellant argues that Lebel does not teach the limitation directed to “determining and checking a functional status of a control device by a computer”, as recited in claim 1 and substantially similarly recited in claim 15. See Appellant’s Appeal Brief, at pp. 12-14 (for § 103 arguments for claim 1) and pp. 18-20 (for similar § 103 arguments for the similarly claimed language in claim 15).  Examiner respectfully disagrees.  During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. MPEP § 2111.  Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. MPEP § 2111.01(I).  The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. Id.  The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. Id.  However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. Id.
In the present case, the computer and control device were interpreted by the Examiner to each be the equivalent of generic computer devices. See Final Office Action filed on June 23, 2021 on the top of page 4 (Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103 Section).  A computer and a control device are broad terms which were described similarly in Appellant’s specification.  For example, in paragraph [0037] of Appellant’s specification, Appellant discloses that the computer and the control device both comprise: a software environment 50 comprising an operating e.g., a generic CPU), because the specification has not provided any definition for these computing devices to show that they do not encompass any generic computing device.  Therefore, the limitation directed to “determining and checking a functional status of a control device by a computer” is interpreted as any generic computer device determining a functional status [also a broad term] of another generic computer device.
Despite Appellant’s arguments, Lebel teaches an ambulatory medical system that includes a microprocessor controlled ambulatory medical device and a separate control device that communicate via telemetry where the medical device has enhanced functionality, safety features, failure detection, and/or alarming capabilities. See Lebel, paragraph [0002].  As recited in the June 23, 2021 Final Office Action on pages 10-11, Lebel teaches that the system (i.e., a computer) is programmed to allow a user to initiate a self test in both the external communication device (i.e., a control device) and the implantable device. Lebel, paragraph [0181].  If there 10 are any error conditions detected, they are reported to the user. Id.  The system self test includes a number of different checks (i.e., determining and checking the functional status of different devices): (1) implantable device memory, (2) external communication device memory, (3) implantable device piezo operation, (4) external communication device piezo operation (i.e., determining and checking a functional status of the control device by the computer), (5) external communication device vibrator operation (i.e., also an example of determining and checking a functional status of the control device by the computer), and (6) external communication device display (i.e., also an example of determining and checking a functional status of the control device by the computer). Id.  Since, paragraph [0181] in Lebel teaches a system which is capable of determining and checking the functional status of a separate, external devices, Lebel explicitly teaches the equivalent of a computer “determining and checking the functional status of a control device”, as described in Appellant’s claimed invention.  Thus, in light of the analysis above, the rejections of claims 1 and 15 as being unpatentable over the combination of: Lebel, as modified in view of: Cosentino and Yeh, cited in the June 23, 2021 Final Office Action should be maintained.

The rejections of: (1) claims 6 and 8 under 35 U.S.C. § 103 as being unpatentable over: Lebel et al. (Pub. No. US 2002/0016568), in view of: Cosentino et al. (Pub. No. US 2013/0267795) and Yeh et al. (Pub. No. US 2016/0117461); and (2) claims 2, 7, and 9 under 35 U.S.C. § 103 as being unpatentable over: Lebel et al. (Pub. No. US 2002/0016568), in view of: Cosentino et al. (Pub. No. US 2013/0267795); Yeh et al. (Pub. No. US 2016/0117461); Chang (Pub. No. US 2015/0031962); and Chow et al. (Pub. No. US 2016/0346459), should be maintained. 
Regarding the § 103 rejections of claims 6-9, Appellant argues that Lebel does not teach the limitations directed to “wherein a functional status of a software environment and/or a functional status of a hardware environment of the computer are determined and checked in the step of determining and checking a functional status of the computer by the control device”, as recited in claim 6 and substantially similarly recited in claims 7-9. See Appellant’s Appeal Brief, at p. 15 (for § 103 arguments for claim 6); p. 16 (for similar § 103 arguments for the similarly claimed language in claim 8); pp. 23-24 (for similar § 103 arguments for the similarly claimed language in claim 7) and pp. 24-25 (for similar § 103 arguments for the similarly claimed language in claim 9).  Examiner respectfully disagrees.  As described above, under the broadest reasonable interpretation of the computer and control device when read in light of the specification, both the computer and control device are interpreted to be any computing device which has an operating system, drivers, data communication features, and generic computer hardware (e.g., a generic CPU), because Appellant’s specification has not provided any definition for these computing devices to show that they do not encompass any generic computing device.  Despite Appellant’s arguments, paragraph [0181] in Lebel was also deemed to teach these similar limitations in claims 6-9.
For example, as described on pp. 13-15 and pp. 22-24 of the June 23, 2021 Final Office Action, paragraph [0181] in Lebel teaches that the system (i.e., computer) is programmed to allow a user to initiate a self test in both the external communication device (i.e., the control device) and the implantable device.  If there 10 are any error conditions detected, they are reported to the user.  The system self test includes a number of different checks (i.e., determining and checking the functional status of different devices), including: (1) implantable device memory, (2) external communication device memory (i.e., an example of determining and checking a functional status of a hardware environment of the control device), (3) implantable device piezo operation, (4) external communication device piezo operation, (5) external communication device vibrator operation, and (6) external communication device display (i.e., also an example of determining and checking a functional status of a hardware environment of the control device).
One of ordinary skill in the art would recognize this disclosure as also teaching: (1) “determining and checking the functional status of a hardware environment of the computer”, as described in the claims 6 and 7; and (2) “determining and checking the functional status of a hardware environment of the control device”, as described in the claims 8 and 9, because there is no patentable difference between the hardware environment of the computer and the hardware environment of the control device described in the claimed invention.  For example, in paragraph [0037] of Appellant’s specification, Appellant discloses that the computer and the control device both comprise: a software environment 50 comprising an operating system, driver(s) and data communication interface features and the control device 20 also has components, installed as hardware environment 60, that comprise a central processor core, memory components, and communication interfaces, such as a USB interface 21.  Therefore, under the broadest reasonable interpretation of the computer and control device when read in light of the specification, both the computer and control device are interpreted to be any computing device which has an operating e.g., a generic CPU), because the specification has not provided any definition for these computing devices to show that they do not encompass any generic computing device.  Thus, in light of the analysis above, the rejections of: (1) claims 6 and 8 as being unpatentable over the combination of: Lebel, as modified in view of: Cosentino and Yeh; and (2) claims 7 and 9 as being unpatentable over the combination of: Lebel, as modified in view of: Cosentino; Yeh; Chang; and Chow, cited in the June 23, 2021 Final Office Action should be maintained.
Regarding the § 103 rejection of claim 2, Examiner notes that Appellant did not argue any analysis of the passages from Lebel, as modified in view of: Cosentino; Yeh; Chang; and Chow, cited against dependent claim 2; but includes claim 2 in the Issue Heading of the rejections that were challenged on the top of page 23 of Appellant’s Brief.  Therefore, it is not clear if Appellant is challenging the prior art that was also cited against claim 2.  Thus, in light of the analysis above, the rejection of claim 2 as being unpatentable over the combination of: Lebel, as modified in view of: Cosentino; Yeh; Chang; and Chow, cited in the June 23, 2021 Final Office Action should be maintained.

The rejection of claim 14 under 35 U.S.C. § 103 as being unpatentable over: Lebel et al. (Pub. No. US 2002/0016568), in view of: Cosentino et al. (Pub. No. US 2013/0267795) and Yeh et al. (Pub. No. US 2016/0117461), should be maintained. 
Regarding the § 103 rejection of claim 14, Appellant argues that Lebel does not teach the limitation directed to “the patient data monitoring procedure is carried out by the computer with a computer program product configured for use with the computer and configured for at least partially carrying out the steps”, as recited in claim 14. See Appellant’s Appeal Brief, at pp. 17-18.  Examiner respectfully disagrees.  Despite Appellant’s arguments, Lebel teaches an ambulatory medical system that includes a microprocessor (i.e., a computer) controlled ambulatory medical device and a separate control device that communicate via telemetry where the medical device has enhanced functionality, safety i.e., providing failure safety for a patient data medical monitoring procedure). See Lebel, paragraph [0002].
As cited in the June 23, 2021 Final Office Action on page 16, Lebel teaches that the personal computer operates specialized software (i.e., the computer comprises a computer program product). See Lebel, paragraph [0203].  These paragraphs explicitly teach a computer comprising a computer program product that carries out the enhanced functionality, safety features, failure detection, and/or alarming capabilities for medical monitoring described in Lebel.  Thus, in light of the analysis above, the rejection of claim 14 as being unpatentable over the combination of: Lebel, as modified in view of: Cosentino and Yeh, cited in the June 23, 2021 Final Office Action should be maintained.

The rejection of claim 20 under 35 U.S.C. § 103 as being unpatentable over: Lebel et al. (Pub. No. US 2002/0016568), in view of: Cosentino et al. (Pub. No. US 2013/0267795) and Yeh et al. (Pub. No. US 2016/0117461), should be maintained. 
Regarding the § 103 rejection of claim 20, Appellant argues that Lebel does not teach the limitation directed to “the computer is configured to determine and check a functional status of the control device by the computer”; and “interacting with the computer to allow a determining and checking of the functional status of the control device by the computer”, as recited in claim 20. See Appellant’s Appeal Brief, at pp. 20-22.  Examiner respectfully disagrees.  Despite Appellant’s arguments, there is no patentable difference between the computer and the control device. See analysis of paragraph [0037] in Appellant’s specification above in Section B.
As cited in the June 23, 2021 Final Office Action on page 17, paragraph [0181] in Lebel teaches that the system self test includes a number of different checks (i.e., determining and checking the functional status of different devices): (1) implantable device memory, (2) external communication device memory, (3) implantable device piezo operation, (4) external communication device piezo operation (i.e., determining and checking a functional status of the control device by the computer), (5) external communication device vibrator operation (i.e., also an example of determining and checking a functional status of the control device by the computer), and (6) external communication device display (i.e., also an example of determining and checking a functional status of the control device by the computer). Id.  While paragraph [0181] in Lebel teaches a system which is capable of determining and checking the functional status of a separate, external devices, Lebel explicitly teaches the equivalent of a computer “determining and checking the functional status of a control device by the computer”, as described in Appellant’s claimed invention: the Examiner interpreted that Lebel failed to teach a system where a separate control device is configured to determine and check a functional status of the computer. See the June 23, 2021 Final OA, at pp. 18-19.
Further, in analogous art of medical monitoring systems and methods, Yeh teaches that a host device 102 can be a management device (i.e., control device) or component for monitoring a system health, status, or performance of the monitored device 106 (i.e., checking the functional status of a computer). See Yeh, paragraph [0002].  Paragraph [0030] teaches that the monitored device 106 can be a physically separate device such as a desktop computer, a server, and a cloud computing resource (i.e., examples of computer).  As recited in the June 23, 2021 Final Office Action on page 19, paragraph [0045] in Yeh teaches that this feature is beneficial for checking operational performance and scheduling operational tasks, such as retrieving operating temperature or debug state of computer components.  Therefore, it would have been obvious to one of ordinary skill in the art of medical monitoring systems and methods at the time of the claimed invention to further modify the system taught in Lebel, as modified in view of Cosentino, to incorporate a step and feature directed to determining and checking the functional status of a computing device, as taught by Yeh, in order to check operational performance and schedule operational tasks, such as retrieving operating temperature or debug state of computer components. See Yeh, paragraph [0045]; see also MPEP § 2143 G.  Thus, the rejection of claim 20 as being unpatentable over the combination of: Lebel, as modified in view of: Cosentino and Yeh, cited in the June 23, 2021 Final Office Action should be maintained.

The rejections of: claim 3 under 35 U.S.C. § 103 as being unpatentable over: Lebel et al. (Pub. No. US 2002/0016568), in view of: Cosentino et al. (Pub. No. US 2013/0267795); Yeh et al. (Pub. No. US 2016/0117461); Chang (Pub. No. US 2015/0031962); Chow et al. (Pub. No. US 2016/0346459); and Gayl (Pub. No. US 2016/0224884); and (2) claim 4 under 35 U.S.C. § 103 as being unpatentable over: Lebel et al. (Pub. No. US 2002/0016568), in view of: Cosentino et al. (Pub. No. US 2013/0267795); Yeh et al. (Pub. No. US 2016/0117461); and Gayl (Pub. No. US 2016/0224884), should be maintained. 
Regarding the § 103 rejections of claims 3 and 4, Appellant argues that Gayl does not teach the limitations directed to “the step of determining and checking a functional status of the computer by the control device and the step determining and checking a functional status of the control device by the computer are carried out simultaneously or at least essentially simultaneously”, as recited in claim 4 and substantially similarly recited in claim 3. See Appellant’s Appeal Brief, at p. 26-28 (for § 103 arguments for claim 3); and pp. 28-30 (for similar § 103 arguments for the similarly claimed language in claim 4).  Examiner respectfully disagrees.  Despite Appellant’s arguments, Gayl teaches that a machine may have multiple sets of diagnostic sensors 134 such that it can simultaneously monitor the status and functionality of multiple components and machines as desired (i.e., determining and checking the functional status of the computer and the control device simultaneously). See Gayl, paragraph [0013].  Gayl explicitly teaches a system that is capable of simultaneously monitoring the status and functionality of multiple components and machines as desired.  Thus, the rejections of: (1) claim 3 as being unpatentable over the combination of: Lebel, as modified in view of: Cosentino; Yeh; Chang; Chow; and Gayl; and (2) claim 4 as being unpatentable over the combination of: Lebel, as modified in view of: Cosentino; Yeh; and Gayl, cited in the June 23, 2021 Final Office Action should be maintained.

The rejections of: (1) claim 5 under 35 U.S.C. § 103 as being unpatentable over: Lebel et al. (Pub. No. US 2002/0016568), in view of: Cosentino et al. (Pub. No. US 2013/0267795); Yeh et al. (Pub. No. US 2016/0117461); Kaigler et al. (Pub. No. US 2015/0095054); and Franz et al. (Pub. No. US 2011/0068929); and (2) claim 16 under 35 U.S.C. § 103 as being unpatentable over: Lebel et al. (Pub. No. US 2002/0016568), in view of: Cosentino et al. (Pub. No. US 2013/0267795); Yeh et al. (Pub. No. US 2016/0117461); and Franz et al. (Pub. No. US 2011/0068929), should be maintained. 
Regarding the § 103 rejections of claim 5 and 16, Appellant argues that: (1) the combination of: Lebel, as modified in view of: Cosentino; Yeh; Kaigler; and Franz (for claim 5) and (2) the combination of: Lebel, as modified in view of: Cosentino; Yeh; and Franz (for claim 16), does not teach the limitation directed to “wherein the step of determining and checking the functional status of the computer by the control device including a detection of data associated with at least one component of the computer and determining whether the data associated with the computer is within preset parameters, and wherein the step of determining and checking the functional status of the control device by the computer comprising a detection of data associated with at least one component of the control device and determining whether the data associated with the control device is within preset parameters”, as recited in claim 5 and substantially similarly recited in claim 16. See Appellant’s Appeal Brief, at pp. 30-32 (for § 103 arguments for claim 5); and pp. 40-41 (for similar § 103 arguments for the similarly claimed language in claim 16).  Examiner respectfully disagrees.
Despite Appellant’s arguments, the combination of Lebel, Cosentino, and Yeh were shown to teach the steps of “determining and checking the functional status of the computer” and “determining and checking the functional status of the control device by the computer”. See June 23, 2021 Final Office Action, at pages 10-13.  In analogous art of methods and devices for monitoring the functional status of devices, Franz teaches a device, comprising “a detection of data associated with at least one component of the computer and determining whether the data associated with the computer is within preset parameters.” See June 23, 2021 Final Office Action, at pages 28-29 and 37-38.  For example, [0059] in Franz teaches i.e., determining and checking a component being monitored), at least one comparison means for comparing the detected (current) parameter to preset normal values or value ranges (i.e., determining whether data associated with a device is within preset parameters), and at least one control device according to the present invention.  Paragraph [0061] teaches that the comparison means is used to comparing the currently detected parameter or measured value with the preset normal values or value ranges (i.e., comparing the parameters of the components with preset parameter values).  Examples of suitable comparison means include means that perform a subtraction of the currently detected parameter or measured value from the preset normal value or vice versa.  Depending on the difference obtained from the subtraction operation, a threshold value violation by the parameter or measured value to be monitored can be inferred (i.e., determining whether data associated with a device is within preset parameters or not).
Therefore, Franz explicitly teaches a device that has at least one detection means for detecting or determining the current expression of a parameter being monitored i.e., determining and checking a component being monitored); at least one comparison means for comparing the detected (current) parameter to preset normal values or value ranges (i.e., determining whether data associated with a device is within preset parameters); and the comparison means is used to comparing the currently detected parameter or measured value with the preset normal values or value ranges (i.e., comparing the parameters of the components with preset parameter values).  Thus, the rejections of: (1) claim 5 as being unpatentable over the combination of: Lebel, as modified in view of: Cosentino; Yeh; Kaigler; and Franz; and (2) claim 16 as being unpatentable over the combination of: Lebel, as modified in view of: Cosentino; Yeh; and Franz, cited in the June 23, 2021 Final Office Action should be maintained.

The rejection of claim 10 under 35 U.S.C. § 103 as being unpatentable over: Lebel et al. (Pub. No. US 2002/0016568), in view of: Cosentino et al. (Pub. No. US 2013/0267795); Yeh et al. (Pub. No. US 2016/0117461); and Hsueh et al. (Pub. No. US 2011/0128146), should be maintained. 
Regarding the § 103 rejection of claim 10, Appellant argues that Hsueh does not teach the limitation directed to “wherein the control device is used to output alarms of the medical monitoring procedure in case the patient data drop below and/or exceed a threshold value”, as recited in claim 10. See Appellant’s Appeal Brief, at pp. 30-32.  Examiner respectfully disagrees.  First, the broadest reasonable interpretation of the claim language only requires that the control device output alarms of a medical monitoring procedure in case the patient data either: (1) drops below a threshold value; (2) exceeds a threshold value; or (emphasis added) (3) drops below and exceeds a threshold value, based upon the “and/or” clause in the claim.  Thus, if any one of (1)-(3) is taught in the prior art, the claim would not be distinguishable over the prior art.
As described in the June 23, 2021 Final Office Action on pages 30-31, Hsueh teaches a system medical caring system that includes a physiological signal measuring instrument (102) that transmits measure results to a graphic user’s interface system (104). See Hsueh, paragraph [0025].  Hsueh further teaches that if the physiological signal received by the graphic user’s interface system (104) exceeds the normal range (i.e., the patient data exceeds a threshold value), the reminding and warning unit (106) will be driven to send e-mail and message to the emergency liaison person or medicare unit so as to achieve the warning function (i.e., the control device outputs an alarm when the patient data exceeds a threshold value).  Hsueh explicitly teaches a system that warns an emergency liaison person or medicare unit with a messages (i.e., sending out an alarm) if a patient’s physiological signal exceeds a normal range (i.e., sending out an alarm if the patient data exceeds a threshold value).
Therefore, option #2 provided for in the claim language (i.e., the control device output alarms of a medical monitoring procedure in case the patient data either exceeds a threshold value) is explicitly taught in paragraph [0025] in Hsueh.  Thus, the rejection of claim 10 as being unpatentable over the Lebel, as modified in view of: Cosentino; Yeh; and Hsueh, cited in the June 23, 2021 Final Office Action should be maintained.

The rejection of claim 11 under 35 U.S.C. § 103 as being unpatentable over: Lebel et al. (Pub. No. US 2002/0016568), in view of: Cosentino et al. (Pub. No. US 2013/0267795); Yeh et al. (Pub. No. US 2016/0117461); Chang (Pub. No. US 2015/0031962); Chow et al. (Pub. No. US 2016/0346459); and Ng et al. (Pub. No. US 2003/0040835), should be maintained.
	Regarding the § 103 rejection of claim 11, Appellant argues that Ng does not teach the limitation directed to “wherein a functional status of the medical monitoring procedure is additionally determined and checked in the step of determining and checking a functional status of the computer by the control device and/ or in the step of determining and checking a functional status of the computer by the computer”, as recited in claim 11. See Appellant’s Appeal Brief, at pp. 33-35.  Examiner respectfully disagrees.
As described in the June 23, 2021 Final Office Action on pages 31-32, Ng teaches a system for monitoring and tracking at least a portion of a blood component collection procedure in a blood collection facility, where the system monitors the status of the blood component collection procedure performed on a donor and facilitated by an operator (i.e., determining and checking the functional status of a medical monitoring procedure). See Ng, paragraph [0015].  Appellant’s claim language directed to additionally checking a functional status of a medical monitoring procedure is quite broad, and is reasonably interpreted to include checking/monitoring the status of any (emphasis added) medical monitoring procedure.  Therefore, Ng explicitly teaches a system which monitors the status of a blood component collection procedure performed on a donor and facilitated by an operator (i.e., determining and checking the functional status of a medical monitoring procedure).  Thus, the rejection of claim 11 as being unpatentable over the combination of: Lebel, as modified in view of: Cosentino; Yeh; Chang; Chow; and Ng, cited in the June 23, 2021 Final Office Action should be maintained.

The rejection of claim 12 under 35 U.S.C. § 103 as being unpatentable over: Lebel et al. (Pub. No. US 2002/0016568), in view of: Cosentino et al. (Pub. No. US 2013/0267795); Yeh et al. (Pub. No. US 2016/0117461); Chang (Pub. No. US 2015/0031962); Chow et al. (Pub. No. US 2016/0346459); Ng et al. (Pub. No. US 2003/0040835); and Gaoni et al. (Pub. No. US 2006/0173260), should be maintained.
	Regarding the § 103 rejection of claim 12, Appellant argues that Gaoni does not teach the limitations directed to “wherein test data are generated by the control device for the monitoring procedure for checking the functional status of the medical monitoring procedure”; and “wherein a monitoring result of the monitoring procedure, which result is elicited by the test data, is determined and analyzed by the control device in the step of determining and checking a functional status of the computer by the control device and/or in the step of determining and checking a functional status of the computer by the computer”, as recited in claim 12. See Appellant’s Appeal Brief, at pp. 35-38.  Examiner respectfully disagrees.
As described in the June 23, 2021 Final Office Action on page 33, Gaoni was relied upon for teaching the first limitation directed to wherein test data are generated by the control device for the monitoring procedure for checking the functional status of the medical monitoring procedure.”  For example, Gaoni explicitly teaches a system and method for diabetes treatment and monitoring that includes communication devices. See Gaoni, paragraph [0049].   Paragraph [0049] further teaches that the communications device(s) 120 may send a signal to the monitoring and treatment device 110 to perform a measurement, test (i.e., generating test data for the monitoring procedure), calibration etc., and optionally to transmit the results back to communications device(s) 120.  Therefore, Gaoni explicitly teaches a system that generates test data that is used for a monitoring procedure.
Next, Gaoni was relied upon for teaching the second limitation directed to “wherein a monitoring result of the monitoring procedure, which result is elicited by the test data, is determined and analyzed by the control device in the step of determining and checking a functional status of the computer by the Gaoni teaches that in operation 820 data from one or more measurements (i.e., the monitoring procedure results) may be automatically logged by device 110, and may be stored in device 110, 120 and/or 140, and/or transmitted immediately to a care center, medical service etc.  A medical service may receive, process and analyze the data (i.e., analyzing the monitoring procedure results), and prepare a response or course of action in response to the data.  As such, Gaoni teaches the broad limitations of generating test data for a monitoring procedure and analyzing the monitoring procedure results.  Thus, the rejection of claim 12 as being unpatentable over the combination of: Lebel, as modified in view of: Cosentino; Yeh; Chang; Chow; Ng; and Gaoni, cited in the June 23, 2021 Final Office Action should be maintained.

The rejection of claim 13 under 35 U.S.C. § 103 as being unpatentable over: Lebel et al. (Pub. No. US 2002/0016568), in view of: Cosentino et al. (Pub. No. US 2013/0267795); Yeh et al. (Pub. No. US 2016/0117461); Chang (Pub. No. US 2015/0031962); Chow et al. (Pub. No. US 2016/0346459); and Gaoni et al. (Pub. No. US 2006/0173260), should be maintained.
	Regarding the § 103 rejection of claim 13, Appellant argues that Gaoni, does not teach the limitation directed to “wherein the results of monitoring performed by the computer in the step of determining and checking a functional status of the control device by the computer and/or the step of determining and checking a functional status of the computer by the computer is determined and checked by the control device”, as recited in claim 12. See Appellant’s Appeal Brief, at pp. 38-40.  Examiner respectfully disagrees.
As described in the June 23, 2021 Final Office Action on page 33, Gaoni explicitly teaches a system and method for diabetes treatment and monitoring that includes communication devices. See Gaoni, paragraph [0049].   Paragraph [0049] further teaches that the communications device(s) 120 may send a signal to the monitoring and treatment device 110 to perform a measurement, test (i.e., generating test data for the monitoring procedure), calibration etc., and optionally to transmit the results back to communications device(s) 120.  Paragraph [0050] further teaches that the operation 810 device 110 may perform measurements of one or more patient parameters (i.e., the results of the monitoring are determined and checked by the control device).
Therefore, Gaoni explicitly teaches a system that generates test data that is used for a monitoring procedure and a device (i.e., the equivalent of the control device) is that performs measurements of one or more patient parameters (i.e., determining the results of the monitoring by the control device).  As such, Gaoni teaches the broad limitations of “wherein the results of monitoring performed by the computer in the step of determining and checking a functional status of the control device by the computer and/or the step of determining and checking a functional status of the computer by the computer is determined and checked by the control device.”  Thus, the rejection of claim 13 as being unpatentable over the combination of: Lebel, as modified in view of: Cosentino; Yeh; Chang; Chow; and Gaoni, cited in the June 23, 2021 Final Office Action should be maintained.

The rejections of claims 17 and 18 under 35 U.S.C. § 103 as being unpatentable over: Lebel et al. (Pub. No. US 2002/0016568), in view of: Cosentino et al. (Pub. No. US 2013/0267795); Yeh et al. (Pub. No. US 2016/0117461); and Kube et al. (Pub. No. US 2017/0055890), should be maintained.
Regarding the § 103 rejection of claim 18, Appellant argues that Kube, does not teach the limitation directed to “wherein the alarm generation unit comprises a fail-safe configuration comprising an emergency power supply”, as recited in claim 18. See Appellant’s Appeal Brief, at pp. 42-43.  Examiner respectfully disagrees.  As described in the June 23, 2021 Final Office Action on pages 40-41, paragraph [0049] in Kube explicitly teaches that the sensor module may further include at least emergency power supply, which may be adapted to provide an amount of energy to the control device and/or the rechargeable energy storage device in case a regular recharging is momentarily not feasible (i.e., a fail-safe configuration that comprises an emergency power supply).
Kube explicitly teaches a system that includes an emergency power supply that is adapted to provide energy to a control device and a rechargeable energy storage device in situations when regular recharging is not feasible (i.e., a fail-safe configuration that comprises an emergency power supply).  Further, Appellant generally argues that the Kube reference teaches away from the configuration claimed. See Appellant’s Appeal Brief, at p. 43.  Prior Art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP § 2145(X)(D).  In the present case, Kube is analogous prior art, because it is in the same field of endeavor (medical monitoring systems and methods).  Appellant has not identified any language in Kube to show a “teaching away” from Appellant’s claimed invention.  Therefore, Examiner respectfully disagrees with this assertion, because the Appellant has not provided any evidence to show that the prior art taught away from the claimed invention or the combination of Lebel, as modified in view of: Cosentino; Yeh; and Kube, would render the prior art unsatisfactory for its intended purpose or change the principle operation of any of the references. See id.  Thus, the rejection of claim 18 as being unpatentable over the combination of: Lebel, as modified in view of: Cosentino; Yeh; and Kube, cited in the June 23, 2021 Final Office Action should be maintained.
Regarding the § 103 rejection of claim 17, Examiner notes that Appellant did not argue any analysis of the passages from Lebel, as modified in view of: Cosentino; Yeh; and Kube, cited against dependent claim 17; and rather, requests reversal of the rejections in light of Appellant’s arguments for: dependent claim 18. See Appellant’s Appeal Brief, at p. 43.  Thus, in light of the analysis above, the rejection of claim 17 as being unpatentable over the combination of: Lebel, as modified in view of: Cosentino; Yeh; and Kube, cited in the June 23, 2021 Final Office Action should be maintained.

The rejection of claim 19 under 35 U.S.C. § 103 as being unpatentable over: Lebel et al. (Pub. No. US 2002/0016568), in view of: Cosentino et al. (Pub. No. US 2013/0267795); Yeh et al. (Pub. No. US 2016/0117461); and Goodman et al. (Pub. No. US 2006/0059253), should be maintained.
Regarding the § 103 rejection of claim 19, Appellant argues that Goodman, does not teach the limitation directed to “wherein the alarm generation unit is configured to output standardized alarms of the medical monitoring procedure”, as recited in claim 19. See Appellant’s Appeal Brief, at pp. 43-44.  Examiner respectfully disagrees.  As described in the June 23, 2021 Final Office Action on pages 41-42, paragraph [0755] in Goodman explicitly teaches that a preferred monitoring component 838 includes an integration framework component integrates 836 with the monitoring component 838 to ensure that notification, warning and alert messages are standardized between the operations architecture components (i.e., outputting standardized alarms).
Therefore, paragraph [0755] in Goodman explicitly teaches a system outputs standardized notifications, warnings, and alert messages (i.e., outputting standardized alarms).  Thus, the rejection of claim 19 as being unpatentable over the combination of: Lebel, as modified in view of: Cosentino; Yeh; and Goodman, cited in the June 23, 2021 Final Office Action should be maintained.

(3) Conclusion of Examiner’s Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/N.A.A./
Examiner, Art Unit 3686 

/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                                                                                                                                                                                                                               

March 22, 2022

Conferees:
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686          
                                                                                                                                                                                              /JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.